           Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                 CRIMINAL NO.

                v.

JONATHAN WEBB,                                           VIOLATIONS:
                                                         18 u.s.c. s 371
                       Defendant.                        (Conspiracy to Commit an Offense
                                                         Against the United States)
                                                         22 D.C. Code $ 404.01,4502 (2001 ed.)
                                                         (Aggravated Assault While Armed)

                                        INFORMATI0N
       The United States Attomey charges that:

                                               COUNT ONE

       Beginning in or about June 2018, the exact date being unknown to the United States, and

continuing through at least December 14,2018, in the District of Columbia and elsewhere,

JONATHAN WEBB, also known               as   "Arab," T.A., also known as "Rell," A.H., also known   as


"Dusty," Co-Conspirator-   1 C'CC- l   ), Co-Conspirator-2 ('CC-2"), and others known and unknown

to the United States, did knowingly and willfully combine, conspire, confederate and agree

together and with other persons, to commit certain offenses against the United States, to wit:

           a.   Engaging in interstate travel with the intent to acquire firearms in furtherance    of

                conduct constituting     a violation of Titte 18, United      States Code, Section

                922(a)(l)(?t), in violation of Title 18, United States Code, Section 924(n);

           b.   Transfening, selling, giving, transporting, and delivering firearms to persons not

                residing in the State where the transferor resides, in violation of Title 18, United

                States Code, Section 922(a)(5);
           Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 2 of 8



            c.   Making false and fictitious oral and written statements intended to, and likely to,

                 deceive a firearms dealer with respect to facts material to the lawfulness of the sale

                 or other disposition of firearms, in violation of Title 18, United States Code, Section

                 e22(a)(6);

            d.   Selling, disposing, and transferring firearms to prohibited persons in violation of

                 Title   18, United States Code, Section 922(d);

           e.    Possessing firearms after being convicted         ofa crime punishable by more than one

                 year imprisonment, in violation of      Title   18, United States Code, Section 922(9)(1);

           f.    Transporting, possessing, and receiving firearms with obliterated and altered serial

                 numbers in violation of Title 18, United States Code, Section 922(k).

                                     GOAL OF THE CONSPIRACY

       The goal of the conspiracy was to obtain firearms from licensed firearms dealers in the

Commonwealth of Virginia and transfer and transport these firearms to the District of Columbia

and elsewhere, for the purpose        of illegally reselling      these firearms for profit   to individuals

prohibited or otherwise unable to legally acquire firearms.

                   OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

       In furtherance of the conspiracy, and in order to effect the objects thereof, defendant

JONATHAN WEBB, also known              as   "Arab," along with T.A., also known       as   "Rell," A.H., also

known as "Dusty," CC-1, CC-2, and others known and unknown to the United States, in various

combinations, directly and indirectly, within the District of Columbia and elsewhere, committed

overt acts, including, but not limited to, the following:




                                                     2
     Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 3 of 8



a.      On June 25, 2018, CC-l sent T.A. a text message containing photographs of

        multiple semi-automatic handguns.

b       On June 26,2018, CC-l sent T.A. a text message containing a photograph of a

        semi-automatic handgun.

c       On or about Jrne 27,2018, CC-1, CC-2, and JONATHAN WEBB traveled

        together to Sharpshooters Indoor Gun Range and Pro Shop, a Federally Licensed

        Firearm Dealer (FFL) in Lorton, Virginia.

d       On or about hne27,2018, CC-l and JONATHAN WEBB entered the shop and

        inspected firearms for sale while CC-2 waited outside in an automobile.

        On or about   Jlur:,e   27,2018, after inspecting firearms, CC-1 and JONATHAN

        WEBB exited the store and CC-2 entered the store in order to purchase       a firearm

        for CC-l and JONATHAN WEBB by providing materially false information on

        the ATF Form 4473 firearm transaction record.

f.      On or about J:une 27 ,2018, after being informed of the price of the firearm, CC-2

        told JONATHAN WEBB that he needed more money for the firearm purchase.

        JONATHAN WEBB then contacted T.A. and requested additional to funds to

        assist in purchasing a firearm.

        On or about June 27 ,2018, after this conversation,   CC-l, CC-2,   and   JONATHAN

        WEBB traveled to the Walmart in Kingstown, Virginia where JONATHAN

        WEBB received     a $232.00   wire transfer of US Cunency from T.A. for the purpose

        of acquiring a firearm.




                                           J
     Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 4 of 8



h       On or about Jvr,e 2'7, 2018, after receiving this wire transfer from T.A.,

       JONATIIAN WEBB            and CC-1 handed the money to CC-2. The three then drove

       back to the Sharpshooters firearm store and CC-2 entered the store with these funds

       and purchased a .40 caliber Smith and Wesson firearm on behalf of CC-l and

       JONATHAN WEBB.

       On or about June27,2018, CC-l, CC-2, and JONATHAN WEBB traveled back

       to the Dishict of Columbia with the .40 caliber Smith and Wesson firearm and filed

       offthe serial number ofthe firearm in the apartment shared by CC-1 and CC-2.

J.     On or about June 27 ,2018,        CC-l transferred the firearm to JONATHAN WEBB.

k      On or about July 17,2018, CC-l sent a text message to JONATHAN WEBB

       which included a photograph of two semi-automatic firearms for sale with high

       capacity magazines attached inserted into the firearms.

l.     On or about July 20, 2018, JONATHAN WEBB sent a text message to CC-l

       telling him that "l got   a   hit for da sd," referring to a firearm for sale.

m      On or about July 20, 2018, CC-l and CC-2 traveled to First Cash Pawn Shop in

       Arlinglon, Virginia and purchased a Smith and Wesson, .22LR caliber firearm.

n.     On or about July 20,2018,        CC-l and CC-2 sold a Smith and Wesson .22LR caliber

       firearm to T.A.

o      On July 21, 2018, CC-1 sent T.A. a text message containing          a   photograph of a semi-

       automatic handgun for sale.

p      On or about July 21,2018, T.A.,        JONATHAN WEBB' and others, gathered             at the


       apartment shared by CC-l and CC-2 and posed for photos with various firearms,


                                               4
     Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 5 of 8



        including a Smith    &   Wesson, .22LR caliber firearm, and several semi-automatic

        firearms.

q       On or about July 21,2018, T.A., JONATHAN WEBB, and others, traveled from

        the District of Columbia to the District olMaryland and filmed a music video while

        displaying multiple firearms, including the Smith & Wesson, .22LR caliber firearm,

        and several semi-automatic fi rearms.

r       On July 22, 2018, CC-    l   sent T.A. a text message containing a photograph of a semi-

        automatic firearm, and multiple cases of ammunition.

s       On or about July 25, 2018, T.A. sent CC-l a text message regarding the price        ofa

        firearm for sale stating, "700 even."

t       On or about July 25,2018,       CC-l and CC-2 traveled together to Liberty Pawn Shop

        in Fredericksburg, Virginia and purchased an H&K, .22LR caliber firearm.

u.      On or about July 25, 2018, CC-l sent T.A. a text message containing photos of

        eight firearms for sale, including the H&K, .22LR caliber firearm.

        On or about July 25, 2018, T.A. and CC-1 discussed the logistics ofa firearm sale

        and T.A. told   CC-l not to "forget the beam," referring to the laser sight   accessory

        to a firearm.

        On or about July 25, 2018, T.A. sent another female to meet CC-1 to purchase a

        firearm from CC-l and CC-2.

x       On or about July 25,2018,       CC-l   and CC-2 sold an   H&K, .22LR caliber firearm to

        T.A.




                                               5
      Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 6 of 8



v        On or about luly 27,2018, JONATHAN WEBB posted this music video to

         YouTube under the screenname ArabDaShoota.

Z       From in or around June27,2018 and continuing through July 2'1,2018, CC-1 and

        CC-2 purchased approximately thirty-one firearms in furtherance of this conspiracy

        by traveling from the District of Columbia to the Commonwealth of Virginia and

        providing materially false information on firearm transaction forms.

aa.     In or around the end of July 2018, T.A. caused two female associates to pose for

        photos with the .22LR caliber Smith and Wesson and .22LR caliber H     & K firearms

        that he purchased from CC- 1 and CC-1   .




bb      In or about October 2018, T.A. made multiple phone calls from the Montgomery

        County Corrections Facility to associates in the District of Maryland to inquire on

        the status of his firearms and provide instructions to associates regarding the

        firearms.

        Between in or about, September 2018 and December 14, 2018, T.A. caused a.22LR

        caliber Smith and Wesson firearm and a.22LR caliber H & K firearm, both with

        obliterated serial numbers, to be transfened and stored with A.H.

dd      From in or about September 2018 and continuing through December 14,2018, A.H.

        assisted T.A. in the continued illegal possession     of a .22LR caliber Smith     and

        Wesson firearm and a.22LR caliber H         & K firearm, both with obliterated   serial

        numbers, while T.A. served a period         of incarceration in Montgomery   County,

        Maryland.




                                         6
      Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 7 of 8



ee.     On October 14,2018, T.A. used a third party to place a phone call to A.H. from the

        Montgomery County Corrections Facility and inquired about the status of T.A.'s

        firearms and JONATHAN WEBB's firearms following a search warrant at T.A.'s

        home in Maryland.

ff.     On or about December   l,   2018, A.H. informed T.A. that T.A.'s firearms were being

        slored in A.H.'s home in Washinglon. D.C.

CC.     On or about December 14,2018, A.H. possessed four firearms including a loaded

        .22LR caliber Smith and Wesson firearm with an obliterated serial number, a

        loaded .22LR caliber H & K firearm with obliterated serial numbers, and a loaded

        9mm firearm with no manufacturer label, no model number, and no serial number,

        commonly referred to as a "ghost gun."

hh.     On or about December 18,2018, T.A. called A.H. from Montgomery County

        Corrections Facility and A.H. alerted T.A. that law enforcement had been to A.H.'s,

        that law enforcement officers wanted to talk to A.H. about T.A. and the illegal

        firearms, and that law enforcement may be monitoring their conversations.

(Conspiracy to Commit an Offense Against the United States, in violation of Title 18,
United States Code, Section 371)




                                           7
          Case 1:19-cr-00226-APM Document 1 Filed 07/02/19 Page 8 of 8



                                           COUNT TWO

       On or about October 8, 2018, within the District of Columbia,   JONATHAN WEBB, while

armed with a firearm, did by any means, knowingly and purposely cause serious bodily injury to

E.L.

       (Aggravated Assault While Armed, in violation of Title 22, District of Columbia Code,
       Sections 404.01,4502 (2001 ed.))

                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             United States A
                                             D.C. Bar N


                                     By:
                                                     L. R           ERG
                                                    au      .0081448
                                             Assistant          States Atto
                                             Violent C        and Narcotics
                                                                          IAT cking Section
                                             555 4th Street,
                                             Washington, D.C. 20530
                                             Telephone No. (202) 252-'7833
                                             Kevin.Rosenberg@usdoj. gov




                                                8
